DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12, 15, 16, 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “degree of crystallinity” in claim 1 is indefinite.  The claim does not specify the method for obtaining the degree of crystallinity.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10, 12, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al. (JP 2015-165016).
Regarding claims 1, 10 and 20:  Osaki et al. teach a composition comprising 100 parts by weight of a poly(L-lactic acid) with an L-lactic acid purity of 98.5%.  Osaki et al. teach that the composition comprises 0.40 parts by weight of ethylene bishydroxystearic acid amide [Examples; Table 1], and 3 parts by weight of a plasticizer [Table 1].  Osaki et al. teach a haze value of 0.1% to 4% [0075; Table 1] at a thickness of 0.1 to 1.5 mm [0075]. Osaki et al. teach that there is no particular limitation on the crystallinity [0054].  Osaki et al. teach a range of relative crystallinity of less than 80% [0054].  
The value of 0.40 is very close to the claimed amount of 0.41, and the value of 98.5 is very close to the claimed value of 99 mol%.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have 
 The relative crystallinity of Osaki et al. provides “degree of crystallinity” values that overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The claims contain product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Osaki et al. utilize a different method for 
Regarding claims 5 and 6:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, the claimed properties are obvious.  Osaki et al. teach how to optimize the crystallinity [0066-0068].
Regarding claim 7:  Osaki et al. teach Nature Works NW 4032D [0088].  Since Nature Works 4032D is the polylactic acid utilized by the Applicant in their examples, it will possess the claimed particle diameter.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's 
Regarding claim 12:  Since the composition is the same as claimed it will possess the claimed property.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, the claimed property is obvious.  
Regarding claims 15, 16 and 18:  Osaki et al. teach a molded article [Examples].  The claimed product by process limitations do not provide a structural difference from Osaki et al.  

Claim 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al. (JP 2015-165016).
Regarding claims 3 and 21:  Osaki et al. teach a composition comprising 100 parts by weight of a poly(L-lactic acid) with an L-lactic acid purity of 98.5%.  Osaki et al. teach that the composition comprises 0.15 to 0.45 parts by weight of ethylene bishydroxystearic acid amide [0060, Examples; Table 1], and 3 parts by weight of a plasticizer [Table 1].  Osaki et al. teach a haze value of 0.1% to 4% [0075; Table 1] at a 
The relative crystallinity of Osaki et al. provides “degree of crystallinity” values that overlap the claimed range.  Osaki et al. teach an overlapping amount of the claimed lubricant.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The claims contain product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, .


Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al. (JP 2015-165016) as applied to claim 1 above further in view of Obuchi et al. (2009/0311511).
Regarding claims 8 and 9:  Osaki et al. is concerned about improving the rate of crystallization [0067].
Osaki et al. fail to teach a claimed compound.
However, Obuchi et al. teach polyethylene glycol as a crystallization accelerator in an analogous composition [0122; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add polyethylene glycol as taught by Obuchi et al. to the composition of Osaki et al. to accelerate the crystallization of the composition.  Since the compound is the same as claimed it will possess the claimed refractive index.
Regarding claim 11:  Osaki et al. is concerned about improving the rate of crystallization [0067].
Osaki et al. fail to teach a claimed compound.
However, Obuchi et al. teach a glycerol fatty acid ester as a crystallization accelerator in an analogous composition [0122; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add glycerol fatty acid ester as taught by Obuchi et .  


Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
The Applicant has alleged that the “degree of crystallinity” is now definite.  This is not persuasive because the claims still do not specify how the “degree of crystallinity” is obtained.  
The Applicant has made the argument that Osaki does not disclose an L-lactic acid purity of 99 mol% or more.  This is not persuasive because 98.5 is so close to 99 mol% that the skilled artisan would expect them to have the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
The Applicant has alleged that the relative crystallinity disclosed in Osaki is totally different value from the claimed degree of crystallinity.  It is noted above that the claimed crystallinity is unclear.  Osaki teaches that their composition can have a wide range of crystallinity.  The composition can be amorphous or semi-crystalline, and directs the skilled artisan how to adjust the crystallinity [0048].  The crystallinity is a result effective variable.  The claimed “degree of crystallinity” is obvious, and can be obtained through routine experimentation.  

With regard to claim 3, the Applicant has admitted (page 8) that the Examples 1-15 of Osaki have a degree of crystallinity of about 34-40%, which is within the claimed range.  
The Applicant has stated that Osaki includes 1.5 parts by weight of plasticizer (B) in the Example 3, which is outside of the claimed range.  This is not persuasive because Osaki teaches other examples with the amount of plasticizer within the claimed range [Table 1].  The disclosure of Osaki is not limited to a single example.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763